Exhibit 10.1 SHARE EXCHANGE AGREEMENT This share exchange agreement is made effective as of the 10th day of January, 2008. AMONG: RACINO ROYALE INC., a corporation incorporated under the laws of the State of Nevada(the "Purchaser") - and - INTERAMERICAN GAMING CORP., a corporation incorporated under the laws of the State of Nevada("IAGC") - and - THE SELLING SHAREHOLDERS named in Schedule "A" of this Agreement (the"IAGC Shareholders") WHEREAS the IAGC Shareholdersare the registered and beneficial holders of, in the aggregate and individually as set forth opposite their respective names in the attached Schedule "A", 13,500,000 IAGC Shares being all of the currently issued and outstanding securities of IAGC; AND WHEREAS the parties wish to enter into this Agreement to set forth the terms upon which the Purchaser will purchase the Purchased Shares in exchange for the Share Exchange Securities. NOW THEREFORE in consideration of the covenants, agreements, representations, warranties and payments herein set forth and provided for, the parties hereto respectively covenant and agree as set forth below. NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the mutual covenants and agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree with each other as follows: ARTICLEI DEFINITIONS 1.1 Definitions. In this Agreement, unless there is something in the context or subject matter inconsistent therewith, the following words and terms set forth in this ArticleIshall have the following meanings: (a) "1933 Act" means the United States Securities Act of 1933, as amended, and regulations and rules issued pursuant to that Act; (b) "1934 Act" means the United States Securities Act of 1934, as amended, and regulations and rules issued pursuant to that Act; (c) "Agreement" means this share exchange agreement and all instruments supplemental hereto or in amendment or confirmation hereof; "herein", "hereof' and similar expressions mean and refer to this Agreement and not to any particular article, section, clause or subclause; and "Article", "Section", "clause" or "subclause" means and refers to the specified article, section, clause or subclause of this Agreement; (d) "Business Day" means a day other than a Saturday, Sunday or statutory holiday on which the principal commercial banks located in Toronto, Ontario, are open for business during normal banking hours; (e) "Closing" means the completion of the Share Exchange, which shall take place on the Closing Date at the offices of Fogler, Rubinoff LLP in Toronto, Ontario; (f) "Closing Date" means a date to be agreed to between the parties hereto for the completion of the transactions contemplated by this Agreement; (g) "Closing Time" means 10:00 a.m. on the Closing Date; (h) "Code" means the United States Internal Revenue Code of 1986, as amended, and the regulations and published interpretations thereunder; (i) "Encumbrance" means any claim, lien, security interest, mortgage, pledge, charge, encumbrance or other right of a third party of any nature or kind whatsoever, howsoever created; (j) "Foundation Venture" means Foundation Venture Leasing Inc., a corporation incorporated pursuant to the laws of the Province of Ontario; (k) "Governmental Body" means any: (i) nation, state, county, city, town, village, district, or other jurisdiction of any nature; (ii) federal, state, local, municipal, foreign, or other government; (iii) governmental or quasi-governmental authority of any nature (including any governmental agency, branch, department, official, or entity and any court or other tribunal); or (iv) body exercising, or entitled to exercise, any administrative, executive, judicial, legislative, police, regulatory, or taxing authority or power of any nature. (l) "IAGC" means InterAmerican Gaming Corp., a corporation incorporated pursuant to the laws of State of Nevada; (m) "IAGC Business" means the business previously and heretofore carried on by IAGC and any predecessors; (n) "IAGC Share" means one fully paid and non-assessable common share in the capital of IAGC; (o) "Legal Requirement" means any federal, state, local, municipal, foreign, international, multinational, or other administrative order, constitution, law, ordinance, principle of common law, regulation, statute, or treaty including, without limitation, those of the SEC; (p) "Material Adverse Effect" in respect of a Person means any change, effect, event, occurrence, condition or development that has or could reasonably be expected to have, individually or in the aggregate, a material adverse impact on the business, operations, results of operations, assets, capitalization or financial condition of such Person; (q) "Person" means an individual, corporation, partnership, unincorporated syndicate, unincorporated organization, trust, trustee, executor, administrator or other legal representative; (r) "Racino" means Racino Royale Inc., a corporation incorporated pursuant to the laws of the State of Nevada; (s) "Racino Business" means the business previously and heretofore carried on by Racino and any predecessors; (t) "Racino Share" means one fully paid and non-assessable common share in the capital of Racino; (u) "SEC" means the United States Securities and Exchange Commission; (v) "Securities Act" means the Securities Act (Ontario), as may be amended from time to time, and any successors thereto; (w) "Share Exchange" means the exchange of IAGC Shares for Racino Shares in accordance with Section "A" hereof; (x) "Tax" or "Taxes" means any and all taxes (whether federal, state, local or foreign) including without limitation, income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, environmental, customs, vehicle or other title or registration, capital stock, franchise, employees’ income withholding, foreign or domestic withholding, social security, unemployment, disability, real property, personal property, sales, use, transfer, value added, alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever and any interest, penalty, addition or additional amount thereon imposed, assessed or collected by or under the authority of any Governmental Body or payable under any tax-sharing agreement or any other contract; (y) "Tax Return" means any return (including any information return), report, statement, schedule, notice, form, or other document or information filed with or submitted to, or required to be filed with or submitted to, any Governmental Body in connection with the determination, assessment, collection, or payment of any Tax or in connection with the administration, implementation, or enforcement of or compliance with any Legal Requirement relating to any Tax; and (z) "Third Party" means any Person other than the parties to this Agreement; 1.2 Currency. Unless otherwise indicated, all dollar amounts referred to in this Agreement are in United States dollars. 1.3 Number and Gender. Where the context requires, words imparting the singular shall include the plural and vice versa, and words imparting gender shall include all genders. 1.4 Headings.
